In an action, inter alia, to recover damages for negligence, the defendants appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered July 13, 2001, which granted the plaintiff’s motion for leave to reargue, vacated a prior order of the same court, dated February 27, 2001, dismissing the complaint, and reinstated the note of issue.
Ordered that the order is affirmed, without costs or disbursements.
The court providently granted reargument and vacated its order of dismissal, reinstating the note of issue. The plaintiff timely served its note of issue within 90 days pursuant to the defendants’ demand and filed it only three days later. This short delay in filing does not merit the drastic remedy of dismissal (see, Schaffer v Route Messenger Serv., 65 AD2d 809). Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.